Citation Nr: 0718293	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-29 506	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for residuals of 
prostate cancer.

3. Entitlement to an increased evaluation for degenerative 
disc disease, traumatic arthritis, at C5-6, currently 
evaluated as 20 percent disabling.

4. Entitlement to an increased evaluation for degenerative 
disc disease, traumatic arthritis, at L2-3 and L4-5, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran has verified active military service from 
September 1955 to August 1957, and verified active duty for 
training from June to September 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

FINDINGS OF FACT

1.	The veteran in this case has verified active military 
service from September 1955 to August 1957, and verified 
active duty for training from June to September 1979

2.	On April 24, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


